Judge Rowan
delivered the opinion of the .court.
This was a suit in chancery, to try adverse titles to land.
The complainant, Calmes, alledged in his bill that he had, on the 16th day of March, 1781, made with the surveyor in the proper county, an entry for 250 acres of land — that his entry (an attested copy of which he made part of his bill) was a special and valid entry — that it was surveyed conformably to entry and to law, and that he had obtained a patent therefor, which patent he also made part of his bill: — That Henry Funk, under a vague and void entry', had fraudulently caused the same tobe surveyed and patented for himself, and had sold and conveyed the same to Ament, the defendant. Defendant, Ament, denied in his answer, the validity of complainant’s claim throughout, and Insisted upon the competency of his own.
The court below, upon a final hearing of the cause, dismissed the complainant’s bill with costs. Complainant filed á hill of review, alledging that his patent had, in some way, before the final hearing of the original cause, been lost or taken out of the papers of the suit, and that he had not discovered that it was missing, until he had gone into the trial thereof. To the bill of review, defendant demurred, and the court sustained his demurrer. When complainant discovered that his patent Was lost or had been taken out of the cause, be should have moved for a continuance, or discontinued his suit — having done neither, and' phosen to proceed under thfe circumstances, with the trial, he must abide the consequences; neither entry, survey pr patent of the complainant, appears to have been filed in in the cause. The decrees of the court, in dismissing his original bill and in sustaining the demurrer to his bill of review, were correct and must be affirmed with costs. 1